Citation Nr: 0209497	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  95-34 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia 
trait.

2.  Entitlement to an increased evaluation for atopic 
dermatitis, currently evaluated as 30 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for 
atopic dermatitis prior to October 26, 1999.

[The issues of entitlement to an increased evaluation for 
bronchial asthma with sinusitis and rhinitis, currently 
evaluated as 30 percent disabling, and entitlement to a total 
rating for compensation based upon individual unemployability 
will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947 and from February 1952 to October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
sickle cell anemia trait and continued the noncompensable 
evaluation for atopic dermatitis. 

In December 1999, the Board denied service connection for 
sickle cell anemia and granted a 10 percent evaluation for 
atopic dermatitis.  

The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2001, the 
Secretary filed a motion to vacate the December 1999 Board 
decision and remand it for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The veteran did not oppose 
the motion.  The Court granted the motion in September 2001, 
and the case has been returned to the Board for further 
appellate review.

In May 2000, the RO granted a 30 percent evaluation for 
atopic dermatitis, effective October 26, 1999.  The veteran 
has not stated that he is satisfied with this evaluation, and 
thus the appeal continues.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for bronchial 
asthma with sinusitis and rhinitis, currently evaluated as 
30 percent disabling (the issue of entitlement to a total 
rating for compensation based upon individual unemployability 
must be held in abeyance as a result of the additional 
development for the service-connected asthma).  When it is 
completed, the Board will provide notice of the development 
as required by law and allow the veteran to respond with 
additional evidence and/or argument.  The Board will then 
prepare a separate decision addressing this issue and the 
issue of entitlement to a total rating for compensation based 
upon individual unemployability.


FINDINGS OF FACT

1.  Competent evidence of a current disability as a result of 
a positive finding of sickle cell anemia trait is not of 
record.  

2.  Prior to October 26, 1999, atopic dermatitis was 
manifested by itching and involvement of an exposed surface 
or extensive area.

3.  As of October 26, 1999, atopic dermatitis was manifested 
by constant itching and extensive lesions.


CONCLUSIONS OF LAW

1.  Sickle cell anemia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
prior to October 29, 1999, for atopic dermatitis have not 
been met.  38 U.S.C.A. § 1151, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

3.  The criteria for an evaluation in excess of 30 percent as 
of October 29, 1999, for atopic dermatitis have not been met.  
38 U.S.C.A. § 1151, 5103A, 5107; 38 C.F.R. § 4.118, 
Diagnostic Code 7806 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the October 1994, July 1995, and May 2000 
rating decisions, the July 1995 statement of the case, and 
the April 1999, supplemental statement of the case, the RO 
informed the veteran of the evidence necessary to establish a 
higher evaluation for atopic dermatitis and of the evidence 
necessary to establish service connection for sickle cell 
anemia.  In the July 1995 statement of the case, the RO also 
included the pertinent regulations that applied to the 
veteran's claims for an increased evaluation and service 
connection.  Correspondence copies of these determinations 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
for his disabilities at the VA facilities in Martinez and 
Sacramento, California.  The record reflects that the RO has 
obtained treatment records from these facilities, dated from 
1993 to 2001, and associated them with the claims file.  
Treatment records from a military medical facility and the 
University of California, Davis, have been received and 
associated with the claims file.  The veteran has not alleged 
that there are any additional medical records related to 
treatment for sickle cell anemia or atopic dermatitis that 
have not been associated with the claims file.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo VA examinations related to his claims.

The Board is aware that following the issuance of the 
December 1999 Board decision, additional VA treatment records 
have been associated with the claims file.  A supplemental 
statement of the case has not been issued following VA's 
receipt of this evidence; however, the Board finds that a 
remand to obtain a supplemental statement of the case is not 
needed.  There has been no additional evidence submitted as 
to the claim for service connection for sickle cell anemia 
trait.  As to the claim for an increased evaluation for 
atopic dermatitis, in May 2000, the RO granted a 30 percent 
evaluation for atopic dermatitis.  The additional medical 
records show only that the veteran's atopic dermatitis has 
remained stable since the RO granted the 30 percent 
evaluation.  Thus, the Board finds that the veteran is not 
prejudiced in the Board's adjudication of this claim with 
consideration of the additional records.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Service Connection

A review of the service medical records reveals that in 
December 1957, it was noted that the veteran's son had been 
hospitalized with a sickle cell crisis.  On examination of 
the veteran there was no sickling.  A July 1961 laboratory 
report indicated sickle cell prep positive.  In May 1968, it 
was noted that there was a family history of sickle cell 
hemoglobin in the veteran's family.  It was noted that he had 
previously been shown to have AS hemoglobin by hemoglobin 
electrophoresis.  Associated residuals were not reported.  

Post service records include a March 1969 VA examination 
report.  At that time, the veteran reported that his 14-year-
old son had been troubled by sickle cell anemia since birth.  
It was noted that the veteran was on flying status up to the 
time of his retirement from the military with no history of 
anemia, jaundice, or abnormal physical findings that might 
have been related to sickle cell trait.  A laboratory test 
showed that sickle cell prep was positive.  

Upon VA examination in May 1993, the veteran reported that he 
had the sickle cell trait and that it was asymptomatic.  
Additional records in the claims file dated from military 
service through 2001 are negative for treatment for sickle 
cell anemia.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for sickle cell anemia 
trait.  Neither service medical records nor post service 
treatment records have shown any directly attributable 
pathological findings or symptomatic sickle cell anemia.  
Without medical evidence of a current disability as a result 
of having the sickle cell anemia trait, service connection 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

Service connection is warranted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . .  38 U.S.C.A. 
§§ 1110, 1131.  A finding that the veteran has the sickle 
cell anemia trait does not establish that there is a 
disability resulting from an injury or a disease.  See id.  
In the absence of proof of a present disability, there can be 
no valid claim. 

Although the veteran has asserted that he has a current 
disability that is the result of the sickle cell anemia 
trait, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 2 Vet. App. at 494.  For the reasons 
stated above, the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection for a disability manifested by sickle cell anemia 
trait, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. 49.

III.  Increased Evaluation

A review of the service medical records reflects that the 
veteran was treated for a rash on the face and neck in May 
1967 and September 1968.  Upon VA examination in March 1969 
he had dermatitis of the neck and trunk.  As a result of 
these clinical findings, service connection for atopic 
dermatitis was granted upon rating decision in April 1969.  A 
noncompensable rating was assigned and has been in effect 
ever since.  

Post service clinical records include a May 1993 VA 
examination report.  At that time, the veteran complained of 
atopic dermatitis since 1952.  He reported chronic itching 
and flaking of the skin of both hands and feet.  He stated 
that he obtained relief from steroid ointment.  Examination 
showed a dry rash on both feet below the ankles and on the 
dorsal surface of both hands.  There was no erythema, ulcers, 
or exudation.  

In August 1994, the veteran was seen for follow-up of various 
problems at a VA facility.  It was noted that he complained 
that his legs itched all of the time despite using the skin 
cream.  He stated that he scratched these areas, which would 
result in the development of sores.  

An October 1997 VA treatment report shows that the veteran 
was seen for his skin disorder.  He stated that it had 
improved, but noted that the rash would return if he did not 
use moisturizer.  The examiner stated that the lower 
extremities had hyperpigmented macules and patches.  He noted 
there were no breaks in the skin.  The diagnosis was stasis 
dermatitis.

A March 1998 VA examination report shows that the veteran 
complained of a patch of skin on his left leg, which caused 
recurrent local itching and discomfort.  He stated that he 
had been treated with topical creams intermittently.  On 
examination of the skin, there was a four-by-four centimeter 
hyperpigmented flat macule on the left leg calf region.  The 
examiner stated there were no secondary excoriations.  The 
final diagnoses included atopic dermatitis of the leg.  

In April 1998, the veteran was seen for follow-up for stasis 
dermatitis.  Examination showed rough skin over the medial 
and lateral aspects of the left leg.  It was noted that the 
veteran's medication was refilled.  In June 1998, the veteran 
reported that he was doing well.  He also reported that 
within the last two weeks, he had experienced pruritic 
eruptions on his forearms and thighs.  The examiner stated 
that hyperpigmented patches were on the left leg but without 
exudation.

An October 26, 1999, VA treatment report shows that the 
examiner noted that the veteran had been using powder for his 
dermatitis.  He stated that the veteran had much less scales.  
He stated the veteran had shiny, thin skin on both legs.  The 
examiner stated the chest and arms had excoriations but no 
visible lesions.  The assessment was stasis dermatitis of the 
lower legs.

A December 1999 VA treatment report shows that the veteran 
reported a worsening of his dermatitis.  The examiner noted 
that the veteran's chest and arms were clear of dermatitis.  
He stated the veteran's legs were much increased in 
excoriation and consisted of slightly lichenified 
hyperpigmented patches.  The assessment was stasis dermatitis 
with impetiginized lesions on the lower legs.

In a January 2000 treatment report, it shows that the 
examiner noted the dermatitis on the chest and arms was clear 
and that the legs were completely resolved except for 
hyperpigmented macular areas from the previous infected 
lesions.  He stated there were no visible excoriations on the 
back/chest or legs.  The assessment was stasis dermatitis 
with impetiginized lesions.  In February 2000, the veteran 
reported that his skin was a little better.  The examiner 
noted that the physical examination was unchanged from the 
last time.

A June 2001 VA treatment report shows that the examiner noted 
that the veteran had a healed hyperpigmented rash on both 
axillas and legs.  He entered an assessment that the 
veteran's eczema had resolved.  In a subsequent June 2001 
treatment report, the veteran reported that his skin rash had 
disappeared and denied any further problems.

The veteran's service-connected atopic dermatitis is 
currently evaluated by analogy to eczema under Diagnostic 
Code 7806.  Under that Diagnostic Code, a noncompensable 
evaluation is warranted for eczema with slight, if any, 
exfoliation, exudation or itching which is on a nonexposed 
surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  A 10 percent evaluation requires exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  Id.  A 30 percent evaluation requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Id.  A 50 percent evaluation is available for 
eczema if it is characterized with ulceration or extensive 
exfoliation or crusting, and systematic or nervous 
manifestations, or exceptionally repugnant.  Id.

A.  Evaluation in excess of 10 percent prior to October 26, 
1999

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent prior to October 26, 1999.  At the time 
of the May 1993 examination, the veteran reported chronic 
itching and flaking of the skin on both his hands and feet.  
The examiner's clinical findings confirmed that the veteran 
had a dry rash on those areas.  In August 1994, the veteran 
complained that his legs itched all the time.  In October 
1997, the veteran had macules and patches on his legs.  In 
March 1998, the veteran had a four-by-four centimeter 
hyperpigmented flat macule on the left leg.  The examiner 
stated that there were no excoriations.  The following month, 
examination revealed rough skin over the medial and lateral 
aspects of the left leg.  

The Board finds that the above-described evidence establishes 
that the veteran's atopic dermatitis was no more than 
10 percent disabling prior to October 26, 1999.  See 
38 C.F.R. Part 4, Diagnostic Code 7806.  

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted for atopic dermatitis prior to 
October 26, 1999, and finds that it is not.  Prior to October 
26, 1999, the evidence did not show that atopic dermatitis 
was characterized by exudation or constant itching with 
extensive lesions or marked disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  When the examiners mentioned 
exudation, they stated that there was no exudation.  The 
veteran complained of itching, however, the 10 percent 
evaluation contemplates itching.  See id.  Prior to October 
1999, the reported findings related to the service-connected 
atopic dermatitis do not meet the criteria for an evaluation 
in excess of 10 percent.  

The veteran is competent to report his symptoms.  To the 
extent that he stated that his atopic dermatitis was worse 
than the noncompensable evaluation that had been assigned, he 
was correct, and the Board, in its December 1999 decision, 
granted a 10 percent evaluation.  However, to the extent that 
the veteran has asserted that the atopic dermatitis is worse 
than the 10 percent evaluation contemplates prior to October 
26, 1999, the Board finds that the medical findings do not 
support an evaluation in excess of 10 percent.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  The preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

B.  Evaluation in excess of 30 percent as of October 26, 1999

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 30 percent as of 
October 26, 1999, for the service-connected atopic 
dermatitis.  In an October 26, 1999, treatment report, the 
examiner noted that the veteran's chest and arms had 
excoriations, along with scales on the veteran's legs.  Prior 
to October 26, 1999, the veteran did not report having a rash 
on his chest or arms, nor were there clinical findings of 
such.  He had reported a rash on his hands, feet, and legs, 
but not on his chest or arms.  This treatment report showed 
overall more severe symptoms than had previously been 
described by examiners and reported by the veteran.  Thus, 
this established a factually ascertainable date when an 
increase in the veteran's service-connected atopic dermatitis 
occurred.

Following the veteran's bout of increased symptomatology, it 
appears that his symptoms have decreased.  Starting in 
January 2000, the veteran's rash in various locations was 
improving.  Even the veteran reported improvement in February 
2000 and June 2001.  In fact, at the time of the June 2001 
treatment report, the veteran stated that his rash had 
disappeared and that he did not have any further problems.  
Thus, the Board finds that the service-connected atopic 
dermatitis is no more than 30 percent disabling as of October 
26, 1999.

The Board must now determine if an evaluation in excess of 
30 percent is warranted for atopic dermatitis and finds that 
it is not.  No medical professional has stated that the 
veteran's atopic dermatitis involves ulcerations or extensive 
exfoliation or crusting.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  Further, there is no evidence that the veteran's 
atopic dermatitis is exceptionally repugnant.  See id.  The 
veteran's descriptions of his service-connected atopic 
dermatitis have been related to the fact that they itch and 
cause him discomfort.  He has not stated that he finds the 
rash to be repugnant.  No medical professional has stated 
such either.  See id.  Further, there is no evidence that the 
veteran has developed nervous manifestations as a result of 
his service-connected disability.  The veteran himself has 
not reported any increased symptoms related to nervousness.  
The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for atopic 
dermatitis.

The veteran is competent to report his symptoms.  To the 
extent that he stated that his skin disorder was worse than 
the 10 percent evaluation assigned by the Board, he was 
correct, in that a 30 percent evaluation was warranted, as of 
October 26, 1999.  However, to the extent that he has stated 
that he warrants more than a 30 percent evaluation, the 
medical findings do not support his assertions for the 
reasons stated above.  Accordingly, the Board finds that 
atopic dermatitis is no more than 30 percent disabling, and 
there is do doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

C.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).



ORDER

Service connection for sickle cell trait is denied.

An evaluation in excess of 10 percent prior to October 26, 
1999, for atopic dermatitis is denied.

An evaluation in excess of 30 percent as of October 26, 1999, 
for atopic dermatitis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

